Exhibit RESTRICTED UNIT AWARD AGREEMENT THIS RESTRICTED UNIT AWARD AGREEMENT (this “Agreement”) is entered into as of , 20(the “Effective Date”), by and between Whitestone REIT, a Maryland real estate investment trust (the “Company”), and (the “Participant”). WHEREAS, the Participant is an employee of the Company or one of its subsidiaries or affiliates and in connection therewith has rendered services and received compensation for those services, for and on behalf of the Company and/or its subsidiaries or affiliates; and WHEREAS, the Company has initiated and the shareholders approved the 2008 Long-Term Equity Incentive Ownership Plan as it may be further amended from time to time (the “Plan”), for the purpose of:(a) encouraging performance beyond the Participant’s assigned responsibilities and focusing as well on company goals and targets (collectively referred to as “FFO Targets”); and (b) enabling the Participant to participate, through the Plan, as a shareholder after attaining the FFO Targets; and WHEREAS, the Company maintains the Plan, which is incorporated into and forms a part of this Agreement, and the Participant has been selected by the Compensation Committee administering the Plan (the “Committee”) to receive an award under the Plan. NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as follows: 1. Restricted Unit Award. The Participant is hereby allocated Units (the “Units”) subject to the restrictions and on the terms and conditions set forth in this Agreement (the “Award”). Each Unit shall represent the right to receive one (1) common share of beneficial interest, par value $0.001 per share, of the Company (the “Common Shares”). The number of Units subject to this Award and the number of Common Shares deliverable with respect to such Units may be adjusted from time to time for capitalization adjustments as described in Section 4.2 of the Plan. 2. Restriction on the Units. (a) Period of Restriction. Except as otherwise set forth herein, all the Units issued to the Participant pursuant to this Agreement shall be subject to a period of restriction (the “Period of Restriction”) during which the Participant’s rights in and to such Units shall be subject to the limitations and obligations set forth in this Section2. (b) Lapse of Period of Restriction. The Period of Restriction shall lapse in accordance with the provisions of Exhibit A, which is attached hereto and forms part of this Agreement.During the period that the Units are subject to the Period of Restriction, such Units are referred to herein as “Restricted Units.” (c)Delivery of the Common Shares. Subject to Section 2(d) below, upon the lapse of the Period of Restriction with respect to a Unit, the Unit shall be converted into the right to receive a Common Share, and the Company will deliver to the Participant a number of Common Shares equal to the number of Units subject to this Award, on the applicable date of the lapse of the Period of Restriction or as soon as practicable thereafter. The form of delivery (e.g., a share certificate or electronic entry evidencing such shares) shall be determined by the Company. (d) Termination of Continuous Employment. Notwithstanding any other provision of this Agreement to the contrary, if the Participant is an employee of the Company or one of its subsidiaries or affiliates, and if the Participant’s continuous employment with the Company terminates for any reason (or no reason), other than the Participant’s death or Disability (as defined in the Plan), any Restricted Units that are subject to the Period of Restriction on the date of the Participant’s termination shall be immediately forfeited by the Participant and shall be automatically transferred to and reacquired by the Company at no cost to the Company, and neither the Participant nor his or her heirs, executors, administrators or successors shall have any right or interest in such Restricted Units or the underlying Common Shares. In the event of the Participant’s death or Disability, any Restricted Units that are subject to the Period of Restriction on the date of death or Disability shall immediately vest and the Participant or his or her heirs, executors, administrators or successors shall have the right and interest in such Restricted Units. 3. No Rights as a Shareholder. Until Common Shares shall have been delivered to the Participant in accordance with Section 2(c) hereof, subject to the terms of this Agreement and the Plan, shall have no rights of a shareholder with respect to the Restricted Units, including no right to vote the Restricted Units and no right to receive current dividends and distributions, with respect to the Restricted Units. 4.Change in Control.
